


117 SRES 7 ATS: Expressing the thanks of the Senate to the Honorable Chuck Grassley for his service as President Pro Tempore of the United States Senate and to designate Senator Grassley as President Pro Tempore Emeritus of the United States Senate.
U.S. Senate
2021-01-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III
117th CONGRESS
1st Session
S. RES. 7
IN THE SENATE OF THE UNITED STATES

January 20, 2021
Mr. Schumer submitted the following resolution; which was considered and agreed to

RESOLUTION
Expressing the thanks of the Senate to the Honorable Chuck Grassley for his service as President Pro Tempore of the United States Senate and to designate Senator Grassley as President Pro Tempore Emeritus of the United States Senate.


That the United States Senate expresses its deepest gratitude to Senator Grassley for his dedication and commitment during his service to the Senate as the President Pro Tempore. Further, as a token of appreciation of the Senate for his long and faithful service, Senator Chuck Grassley is hereby designated President Pro Tempore Emeritus of the United States Senate.

